UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4141



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY FELTON, a/k/a Joe Nelson Felton,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-66)


Submitted:   July 2, 2004                  Decided:   July 15, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.     Paul Joseph McNulty, United States Attorney,
Alexandria, Virginia; Laura Marie Everhart, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Leroy Felton appeals from the district court’s order

revoking his supervised release and imposing a four-month prison

term and a twenty-four month term of supervised release.         Felton’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that, in their view, there are no meritorious

grounds for appeal but raising three issues. Felton was advised of

his right to file a pro se supplemental brief but did not do so.

We affirm.

             Counsel contend that the district court erred by revoking

Felton’s supervised release. Our review of the record convinces us

that the preponderance of the evidence established that Felton

violated certain conditions of his supervised release.             See 18

U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2004).       We therefore find

no abuse of discretion in the district court’s revocation of

Felton’s supervised release. See United States v. Copley, 978 F.2d

829, 831 (4th Cir. 1992) (stating standard of review).

             Counsel also contend that the district court failed to

consider the factors outlined in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2004) before sentencing Felton.      We find, however, that the

district   court   properly   considered   the   factors   set   forth   in

§ 3553(a).    See United States v. Davis, 53 F.3d 638, 642 (4th Cir.

1995) (“A court need not engage in ritualistic incantation in order

to establish its consideration of a legal issue.       It is sufficient


                                 - 2 -
if . . . the district court rules on issues that have been fully

presented for determination.              Consideration is implicit in the

court’s ultimate ruling.”).

            Finally,      counsel       suggest    that    Felton’s      sentence     is

plainly unreasonable.          Because the district court sentenced Felton

to the low end of the suggested sentencing guideline range, see

U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s. (2003), we find

that the sentence is not plainly unreasonable.

            In accordance with the requirements of Anders, we have

reviewed    the    entire      record    in    this     case   and     have   found   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform their client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believe that such a petition would be frivolous, then

counsel    may    move   in    this     court     for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and     argument      would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                         - 3 -